McGUIRE, District Judge.
This is a motion under Rule 37 F.R.C.P., 28 U.S.C.A., to compel defendant to answer certain questions propounded to him under the provisions of Rule 26 F.R. C.P. for the taking of depositions. Despite the extreme liberality of the new Rules matter clearly privileged or irrelevant will not be permitted to be inquired into.
The questions here asked relate to the period August 31, 1945-September 30, 1947, when defendant was Assistant Secretary of State. The period with which the cause of action is concerned is February 9, 1950 and February 10, 1950 and thereabouts. While, as indicated, the Rule is broad and must as noted be liberally construed, still nevertheless the matter inquired about must certainly be, if not de bene admissible at the trial, at all events relevant. These questions fail not only in this regard in my view of the matter—but even if answered can indeed lead to nothing of a relevant character.
Motion denied for these and other reasons equally controlling and which are set forth in defendant’s memorandum in opposition, for which there is no need now to spell out. Same ruling as to alleged contributors to defense fund. Order accordingly.